Title: From Thomas Jefferson to Daniel D. Tompkins, 15 August 1808
From: Jefferson, Thomas
To: Tompkins, Daniel D.


                  
                     Sir 
                     
                     Monticello Aug. 15. 08.
                  
                  I have this day recieved your Excellency’s favor of the 9th. instant, and I now return you the papers it inclosed. the case of opposition to the embargo laws on the Canada line, I take to be that of distinct combinations of a number of individuals to oppose by force & arms the execution of those laws, for which purpose they go armed, fire upon the public guards, in one instance at least have wounded one dangerously, and rescue property held under these laws. this may not be an insurrection in the popular sense of the word, but being arrayed in warlike manner, actually committing acts of war; and persevering systematically in defiance of the public authority, brings it so fully within the legal definition of an insurrection, that I should not hesitate to issue a proclamation were I not restrained by motives of which Y.E. seems to be apprised. but as by the laws of New York an insurrection can be acted on without a previous proclamation I should concieve it perfectly correct to act on it as such, and I cannot doubt it would be approved by every good citizen. should you think proper to do so, I will undertake that the necessary detachments of militia called out in support of the laws, shall be considered as in the service of the US. and at their expence. and as it has been intimated to me that you would probably take the trouble of going to the spot yourself, I will refer to your own discretion the measures to be taken, & the numbers to be called out at different places, only saying, as duty requires me to fix some limit, that the whole must not exceed 500. men without further consulting me. should you be willing to take the trouble of going to the place, you will render a great public service, as I am persuaded your presence there will be such a manifestation of the public determination to support the authority of the laws, as will probably deter the insurgents from pursuing their course. I think it so important in example to crush these audacious proceedings, and to make the offenders feel the consequences of individuals daring to oppose a law by force, that no effort should be spared to compass this object. as promptitude is requisite, and the delay of consulting me on details at this distance might defeat our views, I would rather, where you entertain doubts, that you could satisfy yourself by conference with the Secretary of the Treasury, who is with you, and to whom our general views are familiar. I salute you with esteem & high respect.
                  
                     Th: Jefferson 
                     
                  
               